SWIFT, Judge.
The appellant, Michael Frank Spencer, has devolutively appealed a judgment of the trial court denying his rule for a change of custody and the elimination of child support. We dismiss the appeal ex proprio motu as being untimely taken.
The judgment of the trial court was signed on February 17, 1981. On February 18, 1981, notice of judgment was mailed to all parties. No application for a new trial was filed. The appeal was perfected on April 7, 1981, more than thirty days after the expiration of the delay for applying for a new trial.
The delay for taking an appeal from a judgment modifying or terminating custody or child support is 30 days. LSA-C.C.P. Art. 3943; Malone v. Malone, 282 So.2d 119 (La.1973); Donaldson v. Donaldson, 389 So.2d 1375 (La.App. 3rd Cir. 1980). The 30 day delay begins to run after expiration of the delays for applying for a new trial. LSA-C.C.P. Arts. 1974, 2087(1), 3942, 3943. Since the plaintiff did not perfect his appeal within such period it must be dismissed.
For the above and foregoing reasons, this appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.